Case 5:17-cv-05042-JLV Document 137 Filed 01/07/19 Page 1 of 5 PageID #: 1759
                              United States Court of Appeals
                                    For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                              VOICE (314) 244-2400
Michael E. Gans
                                                                                FAX (314) 244-2780
 Clerk of Court
                                                                              www.ca8.uscourts.gov

                                                           January 07, 2019


Ms. Hollie Telford
P.O. Box 105
Hot Springs, SD 57747

       RE: 19-1037 Hollie Telford v. Ron A. Bradeen, et al

Dear Ms. Telford:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        We note there is a motion for leave to proceed in forma pauperis on appeal pending with
the district court. Once we receive a ruling on the pending motion from the district court, this
appeal will proceed.

       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

       Please note that service by pro se parties is governed by Eighth Circuit Rule 25B.




   Appellate Case: 19-1037        Page: 1          Date Filed: 01/07/2019 Entry ID: 4742884
Case 5:17-cv-05042-JLV Document 137 Filed 01/07/19 Page 2 of 5 PageID #: 1760

         If you have any questions about the procedures for the case, please contact our office.

                                                      Michael E. Gans
                                                      Clerk of Court

CYZ

Attachments

cc:      Mr. Gregory J. Bernard
         Mr. Gregory J. Erlandson
         Mr. Michael L. Luce
         Mr. Mitchell William O'Hara
         Mr. Matthew W. Thelen
         Mr. Gregory H. Wheeler


            District Court/Agency Case Number(s): 5:17-cv-05042-JLV




      Appellate Case: 19-1037       Page: 2      Date Filed: 01/07/2019 Entry ID: 4742884
Case 5:17-cv-05042-JLV Document 137 Filed 01/07/19 Page 3 of 5 PageID #: 1761
Caption For Case Number: 19-1037

Hollie Telford, personally and as assignee of the claims of Brenda Burton

             Plaintiff - Appellant

v.

Ron A. Bradeen; Bradeen Real Estate; Jeff Storm; Jim Bultsma; Jim Ashmore; Southern Hills
Title Company; Morningside Properties, LLP; Heartland Real Estate; Verylis R. Boyd; Warner
C. Boyd; Fall River County Sheriff Robert Evans; SA Dane Rasmussen, in their official
capacities

             Defendants - Appellees




     Appellate Case: 19-1037         Page: 3   Date Filed: 01/07/2019 Entry ID: 4742884
Case 5:17-cv-05042-JLV Document 137 Filed 01/07/19 Page 4 of 5 PageID #: 1762
Addresses For Case Participants: 19-1037

Ms. Hollie Telford
P.O. Box 105
Hot Springs, SD 57747

Mr. Gregory J. Bernard
THOMAS & BRAUN
Suite 1
4200 Beach Drive
Rapid City, SD 57702

Mr. Gregory J. Erlandson
BANGS & MCCULLEN
333 West Boulevard
P.O. Box 2670
Rapid City, SD 57709-0000

Mr. Michael L. Luce
LYNN & JACKSON
110 N. Minnesota Avenue
P. O. Box 2700
Sioux Falls, SD 57101-2700

Mr. Mitchell William O'Hara
BOYCE LAW FIRM, L.L.P.
300 S. Main Avenue
P.O. Box 5015
Sioux Falls, SD 57117-5015

Mr. Matthew W. Thelen
U.S. DISTRICT COURT
District of South Dakota
302 U.S. Courthouse
Rapid City, SD 57701

Mr. Gregory H. Wheeler
BOYCE LAW FIRM, L.L.P.
300 S. Main Avenue
P.O. Box 5015
Sioux Falls, SD 57117-5015




  Appellate Case: 19-1037     Page: 4      Date Filed: 01/07/2019 Entry ID: 4742884
Case 5:17-cv-05042-JLV Document 137 Filed 01/07/19 Page 5 of 5 PageID #: 1763
19-1037 Hollie Telford v. Ron A. Bradeen, et al


                              Eighth Circuit Court of Appeals

PRO SE Notice of Docket Activity

The following was filed on 01/07/2019

Case Name: Hollie Telford v. Ron A. Bradeen, et al
Case Number: 19-1037

Docket Text:
Civil case docketed. [4742884] [19-1037]

The following document(s) are associated with this transaction:
Document Description: Notice of Appeal Docketing Letter

Notice will be mailed to:

Notice will be electronically mailed to:

Mr. Gregory J. Bernard: gbernard@tb3law.com,
lhodgin@tb3law.com,abelitz@tb3law.com,lbenson@tb3law.com
Mr. Gregory J. Erlandson: gerlandson@bangsmccullen.com
Mr. Michael L. Luce: mluce@lynnjackson.com, mschmitt@lynnjackson.com
Mr. Mitchell William O'Hara: mwohara@boycelaw.com, tajohnson@boycelaw.com
Ms. Hollie Telford: hollietelford.1@gmail.com
Mr. Matthew W. Thelen: coadocs@sdd.uscourts.gov
Mr. Gregory H. Wheeler: ghwheeler@boycelaw.com, akmcdowell@boycelaw.com




   Appellate Case: 19-1037       Page: 1     Date Filed: 01/07/2019 Entry ID: 4742884
